MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                           Jul 17 2015, 8:37 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jeremy K. Nix                                             Gregory F. Zoeller
      Matheny, Hahn, Denman & Nix, LLP                          Attorney General of Indiana
      Huntington, Indiana
                                                                Christina D. Pace
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Curtis D. Keplinger,                                      July 17, 2015

      Appellant-Defendant,                                      Court of Appeals Cause No.
                                                                35A05-1412-CR-572
              v.
                                                                Appeal from the Huntington Circuit
      State of Indiana,                                         Court
                                                                The Honorable Thomas M. Hakes,
      Appellee-Plaintiff,                                       Judge
                                                                Cause No. 35C01-1406-FB-178




      Robb, Judge.



                                 Case Summary and Issue
[1]   Following a jury trial, Curtis Keplinger was convicted of attempted robbery, a

      Class B felony, and found to be an habitual offender. He raises one issue on

      Court of Appeals of Indiana | Memorandum Decision 35A05-1412-CR-572 | July 17, 2015          Page 1 of 5
      appeal: whether his thirty-five year sentence is inappropriate in light of the

      nature of his offense and his character. Concluding Keplinger’s sentence is not

      inappropriate, we affirm.



                            Facts and Procedural History
[2]   Keplinger began dating Chasity Griffith in June of 2013. In July of that year,

      Griffith suffered a ruptured gallbladder and was hospitalized for three months.

      When she was released from the hospital, she began living with Keplinger.

      Griffith was prescribed certain pain medications, including fentanyl and

      Percocet, which Keplinger regularly asked her to give to him for his own use.


[3]   On June 29, 2014, Keplinger asked Griffith for some of her medication, but she

      refused. The two started to argue, and Keplinger attempted to snatch Griffith’s

      purse away from her. Keplinger chased Griffith around the living room,

      grabbed her throat from behind, and placed his hand over her nose and mouth,

      preventing her from breathing. Griffith fled from the house and called her

      father, who took Griffith to the police station to report the incident.


[4]   The State charged Keplinger with Count 1, robbery, a Class B felony; Count 2,

      strangulation, a Class D felony; and Count 3, attempted robbery, a Class B

      felony. The State also alleged that Keplinger was an habitual offender. A jury

      trial was held over the course of three days in October 2014. Keplinger was




      Court of Appeals of Indiana | Memorandum Decision 35A05-1412-CR-572 | July 17, 2015   Page 2 of 5
      found guilty of Count 3,1 and he admitted to being an habitual offender. The

      trial court imposed a fifteen-year sentence on Count 3 and a twenty-year

      enhancement for Keplinger’s habitual offender adjudication, resulting in an

      aggregate executed sentence of thirty-five years imprisonment. This appeal

      followed.



                                   Discussion and Decision
                                         I. Standard of Review
[5]   Keplinger contends that his thirty-five year sentence is inappropriate. Indiana

      Appellate Rule 7(B) provides appellate courts with the authority to revise a

      defendant’s sentence if, “after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” It is the defendant’s burden to persuade the

      reviewing court that the sentence is inappropriate. Conley v. State, 972 N.E.2d
864, 876 (Ind. 2012).


                                     II. Keplinger’s Sentence
[6]   “When considering the nature of the offense, the advisory sentence is the

      starting point to determine the appropriateness of a sentence.” Holloway v. State,

      950 N.E.2d 803, 806 (Ind. Ct. App. 2011). At the time of Keplinger’s offense, a

      Class B felony carried an advisory sentence of ten years, with a range of six to



      1
          Keplinger was acquitted of Count 1, and a mistrial was declared on Count 2.


      Court of Appeals of Indiana | Memorandum Decision 35A05-1412-CR-572 | July 17, 2015   Page 3 of 5
      twenty years. Ind. Code § 35-50-2-5(a). In addition, the habitual offender

      statute provided that “[t]he court shall sentence a person found to be a habitual

      offender to an additional fixed term that is not less than the advisory sentence

      for the underlying offense nor more than three (3) times the advisory sentence

      for the underlying offense.” Ind. Code § 35-50-2-8(h) (effective through June

      30, 2014). Thus, Keplinger’s habitual offender enhancement required him to

      receive an additional term of at least ten and as many as thirty years. Keplinger

      received fifteen years for his Class B felony and an additional twenty years for

      his habitual offender enhancement.


[7]   We find the nature of Keplinger’s offense to be slightly more egregious than an

      ordinary attempted robbery. Keplinger not only put Griffith in fear for her

      safety but also attempted to take her pain medication by force, grabbing her by

      the throat and covering her nose and mouth to prevent her from breathing.

      Additionally, the victim was in a weakened condition due to her illness, and

      Keplinger attempted to take advantage of her illness and satisfy his own base

      urges without regard for her need for her prescribed medication.


[8]   As to Keplinger’s character, the trial court referenced his extensive criminal

      history, his violation of a no-contact order during the proceedings, and his

      attempts to dissuade Griffith from testifying against him at trial. In addition to

      his juvenile history, Keplinger’s adult criminal history consists of five prior

      felony convictions—including battery, burglary, and theft—and several

      misdemeanor convictions. The nature of Keplinger’s past offenses and their

      similarity to his most recent crime reflects unfavorably on his character. See

      Court of Appeals of Indiana | Memorandum Decision 35A05-1412-CR-572 | July 17, 2015   Page 4 of 5
       Bryant v. State, 841 N.E.2d 1154, 1156 (Ind. 2006) (stating the weight of an

       individual’s criminal history is “measured by the number of prior convictions

       and their gravity, by their proximity or distance from the present offense, and

       by any similarity or dissimilarity to the present offense that might reflect on a

       defendant’s culpability.”).


[9]    Keplinger points to the fact that he took care of Griffith when she was ill.

       Although that may reflect positively on his character, in light of his criminal

       history and demonstrated disrespect for the justice system, it is not enough to

       persuade us that his sentence is inappropriate.



                                               Conclusion
[10]   Concluding Keplinger’s thirty-five year sentence is not inappropriate in light of

       the nature of his offense and his character, we affirm.


[11]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 35A05-1412-CR-572 | July 17, 2015   Page 5 of 5